PER CURIAM.
We affirm the summary denial of Appellant’s Florida Rule of Criminal Procedure 3.800(a) motion to correct illegal sentence, except as to one claim. As the State concedes, Appellant’s designation as a sexual predator must be vacated if the underlying offense was committed prior to October 1, 1993. See, e.g., Lowery v. State, 98 So.3d 163, 164-65 (Fla. 1st DCA 2012) (holding that sexual predator designation is improper where offense for which Appellant was convicted occurred prior to October 1, 1993, which is the effective date of Florida’s Sexual Predator Act; error to summarily deny rule 3.800(a) motion to correct illegal sentence without attaching portions of the record conclusively demonstrating that Appellant’s crimes were committed after October 1,1993).
Accordingly, we reverse and remand for the trial court to attach portions of the record conclusively demonstrating that the date of Appellant’s offense was on or after October 1, 1993, or to strike the Appellant’s sexual predator designation.
AFFIRMED, in part; REVERSED, in part; REMANDED.
SAWAYA, TORPY and EVANDER, JJ., concur.